      Case 8-18-08048-ast            Doc 405        Filed 07/14/20        Entered 07/15/20 08:12:47




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- x
                                                                     :   Chapter 11
In re:                                                               :
                                                                     :   Case No. 18-71748-67 (AST)
Orion HealthCorp, Inc., et al.,                                      :   Case No. 18-71789 (AST)
                                                                     :   Case No. 18-74545 (AST)
                                    Debtors.                         :
                                                                     :   (Jointly Administered)
-------------------------------------------------------------------- x
                                                                     :
Howard M. Ehrenberg in his capacity as Liquidating                   :
Trustee of Orion Healthcorp, Inc., et al.,                           :
                                                                     :
                                    Plaintiff,                       :   Adv. Pro. No. 18-08048 (AST)
                  v.                                                 :
                                                                     :
Richard Ian Griffiths, Sally Griffiths, Blake Holdings :
Limited, VT Garraway Investment Fund Series IV (f/k/a :
City Financial Investment Fund Series IV), Legal &                   :
General Assurance Society Limited, Legal & General :
UK Alpha Trust, The Bankers Investment Trust PLC, :
Marlborough Fund Managers Limited, Marlborough UK :
Micro-Cap Growth Fund, Jarvis Investment                             :
Management Limited, JIM Nominees Limited, Kestrel :
Partners LLP, Stuart Rollason, Shard Capital Partners :
LLP, Herald Investment Trust PLC, Milkwood Capital :
Limited, The Milkwood Fund, Sir Rodney Malcolm                       :
Aldridge, Killik & Co. LLP, Platform Securities                      :
Nominees Limited, Edale Capital LLP, Edale Europe                    :
Absolute Fund LP, Edale Europe Absolute Master Fund :
Limited, Credit Suisse Client Nominees (UK) Limited, :
Maven Investment Partners Ltd, Miton UK MicroCap :
Trust PLC, Miton Trust Managers Limited (a/k/a Miton :
Trust Managers PLC), Islandbridge Capital Limited,                   :
Islandbridge Opportunities Fund, Merrill Lynch                       :
International, JPMorgan Smaller Companies Investment :
Trust PLC, Skandinaviska Enskilda Banken AB (Publ), :
Brewin Dolphin Limited, Ari Charles Zaphiriou-Zarifi, :
Denton & Co. Trustees Limited, Rupert Faure Walker, :
Pershing Securities Limited, Pershing Nominees                       :
Limited, JPMorgan Life Limited, ABN AMRO Clearing :
Bank N.V., London Branch, THESIS Unit Trust                          :
Management Limited, Thesis Headway A Sub-Fund,                       :
Tilney Asset Management Services Limited (f/k/a                      :
Towry Asset Management Limited), Freedom Global :
     Case 8-18-08048-ast           Doc 405       Filed 07/14/20          Entered 07/15/20 08:12:47




Funds PCC Limited, Interactive Investor Services                     :
Limited, Interactive Investor Services Nominees                      :
Limited, Matthew Max Edward Royde, Megan Amelia :
Elizabeth Royde, Montlake UCITS Platform ICAV,                       :
Elite Webb Capital Fund, Nortrust Nominees Limited, :
Credo Capital Limited, Moulton Goodies Limited,                      :
Moshe Menachem Feuer (a/k/a Mark Feuer), UBS                         :
Private Banking Nominees Limited, Rupert Dyson,                      :
Linear Investments Limited, Credit Suisse (Channel                   :
Islands) Limited, Walker Crips Investment Management :
Limited (f/k/a Walker Crips Stockbrokers Limited),                   :
W.B. Nominees Limited, Gabelli Investor Funds, Inc. :
(a/k/a The Gabelli ABC Fund), Dr. Shawn Zimberg,                     :
Oliver Rupert Andrew Scott, finnCap Ltd, John Joseph :
Johnston, Johnston Asset Management Ltd., Interactive :
Investor Limited, CFS Management Ltd (f/k/a CFS                      :
Portfolio Management Ltd), David Andrew Clark, Karin :
Johnston, and The United States of America,                          :
Department of Treasury, Internal Revenue Service,
                                                                     :
                                   Defendants.                       :
--------------------------------------------------------------------
                                          SCHEDULING ORDER

       To promote the efficient and expeditious disposition of the above-captioned adversary

proceeding, the following schedule shall apply:

       IT IS HEREBY ORDERED THAT:

A.     Existing Conduit Defendants

       1.       The following Defendants have asserted a conduit or non-transferee defense,

pursuant to the Stipulation and Order Regarding Supplemental Protocol for Discovery and

Dismissal of Certain Conduit and Non-Transferees (the “Supplemental Conduit Protocol Order”)

entered by the Court on September 6, 2019 (Dkt. 187) (collectively, the “Existing Conduit

Defendants”): Marlborough Fund Managers Limited, Marlborough UK Micro-Cap (collectively,

the “Marlborough Defendants”), Merrill Lynch International, Platform Securities Nominees

Limited, Credit Suisse (Channel Islands) Limited.




                                                     -1-
     Case 8-18-08048-ast          Doc 405    Filed 07/14/20     Entered 07/15/20 08:12:47




       2.        The Marlborough Defendants filed their motion to dismiss the Second Amended

Complaint on the ground that it is a conduit or non-transferee (a “Conduit or Non-Transferee

Motion”) on May 22, 2020. Plaintiff’s response to Marlborough’s motion will be due 30 days

after service of the motion to dismiss, which is June 21, and Marlborough’s reply brief will be due

15 days later, which is July 6.

       3.        The remaining Conduit Defendants are continuing to meet-and-confer with the

Trustee and the Supplemental Conduit Protocol Order shall continue to apply to them. Such

remaining Conduit Defendants may (but need not) file a Conduit or Non-Transferee Motion an

any time before 30 days after such Existing Conduit Defendant and Plaintiff have completed the

meet-and-confer process set forth in the Supplemental Conduit Protocol Order and the Plaintiff

has provided written notice that it will not dismiss the Existing Conduit Defendant. Plaintiff’s

response to any such motion will be due 30 days after service of the motion to dismiss, and the

Existing Conduit Defendant’s reply brief will be due 15 days after service of the response.

B.     Existing Personal Jurisdiction Defendants

       4.        The following defendants have filed motions to dismiss pursuant to Fed. R. Civ. P.

12(b)(2) for lack of personal jurisdiction: Edale Capital, LLP (“Edale”); Skandinaviska Enskilda

Banken AB (publ) (“SEB”); Milkwood Capital Limited and the Milkwood Fund (collectively,

“Milkwood”); and The Bankers Investment Trust plc, Elite Webb Capital Fund, Richard Ian

Griffiths, Herald Investment Trust plc, Marlborough Fund Managers Limited, Marlborough UK

Micro-Cap Growth Fund, Miton UK MicroCap Trust plc, MontLake UCITS Platform ICAV,

Matthew Max Edward Royde, Megan Amelia Elizabeth Royde, and VT Garraway Investment

Fund Series IV (f/k/a City Financial Investment Fund Series IV) (collectively, the “Cooley

Shareholder Defendants” and with Edale, SEB and Milkwood, the “Personal Jurisdiction

Defendants”)).


                                                 -2-
     Case 8-18-08048-ast          Doc 405      Filed 07/14/20      Entered 07/15/20 08:12:47




        5.      Pursuant to the Scheduling Order entered by the Court on May 5, 2020 relating to

the Personal Jurisdiction Defendants (Dkt. 332), Plaintiff shall file any opposition to the personal

jurisdiction motions filed prior to the date of this Order (the “Personal Jurisdiction Motions”) on

or before 14 days after all of the Personal Jurisdiction Defendants have completed their

supplemental discovery productions (including supplemental discovery as agreed to in the Joint

Letter dated April 10, 2020 or as ordered by the Court). The Personal Jurisdiction Defendants

shall file any replies to Plaintiff’s opposition on or before 45 days after the filing of the Opposition.

        6.      Pursuant to the stipulation entered into between the Plaintiff and defendants Miton

Fund Managers Limited, Blake Holdings Limited, and Sally Griffiths, who are related to existing

Personal Jurisdiction Defendants Miton UK MicroCap Trust plc and Richard Griffiths (the

“Related Personal Jurisdiction Defendants”), the Related Personal Jurisdiction Defendants, shall

join the existing Personal Jurisdiction Motions and shall be subject to the terms of this Scheduling

Order as applicable to existing Personal Jurisdiction Defendants Miton UK MicroCap plc and

Richard Griffiths (Dkt. 361).

C.      New Defendants

        7.      The following defendants have appeared in the case or currently intend to appear

in this case through counsel: Sir Rodney Malcolm Aldridge, Maven Investment Partners Ltd,

Islandbridge Capital Limited, Islandbridge Opportunities Fund, JP Morgan Smaller Companies

Investment Trust PLC, JPMorgan Life Limited, Thesis United Trust Management Limited, Thesis

Headway A Sub-Fund, David Andrew Clark, Karin Johnston, John Johnston, Moshe Menachem

Feurer, Shawn Zimberg, Edale Europe Absolute Fund LP, Edale Europe Absolute Master Fund

Limited, and Rupert Dyson (collectively, the “New Defendants”).

        8.      Except as agreed otherwise between the Plaintiff and any New Defendant, the New

Defendants (as well as any other defendant named in the SAC who subsequently appears in the


                                                  -3-
     Case 8-18-08048-ast           Doc 405   Filed 07/14/20      Entered 07/15/20 08:12:47




case) shall answer or otherwise respond to the SAC by June 15, 2020. Except as agreed otherwise

between the Plaintiff and any New Defendant, New Defendants who respond to the SAC by filing

a motion to dismiss will then have until June 30, 2020 to file a brief in support of their motion to

dismiss. Plaintiff shall have 45 days after the filing of such brief to file a response to such motion

to dismiss, and any New Defendant who files a motion to dismiss shall have 30 days after service

of the response to file a reply.

        9.      For New Defendants moving to dismiss on the ground that the Court lacks personal

jurisdiction over them, the filing of a motion to dismiss on any other grounds shall not constitute

consent to the Court’s jurisdiction or a waiver of their defense that the Court lacks personal

jurisdiction.

D.      Legal & General Assurance Society Limited, Legal & General UK Alpha Trust, and

Gabelli Investor Funds, Inc.

        10.     Legal & General Assurance Society Limited, Legal & General UK Alpha Trust

(collectively, “Legal & General”), and Gabelli Investor Funds, Inc. (a/k/a The Gabelli ABC Fund)

(“Gabelli”) have previously filed motions to dismiss on grounds other than Conduit, Non-

Transferee or Personal Jurisdiction.

        11.     Legal and General filed a motion to dismiss on January 17, 2020 on the grounds of

Forum Non Conveniens, the failure to join necessary parties pursuant to Fed. R. Civ. Pro 19, the

Wagoner Rule, and Fed. R. Civ. Pro. 12(b)(6). Pursuant to a stipulated Order entered on April 15,

2020 (Dkt. 314), Legal & General withdrew its motion to dismiss the then existing complaint,

without prejudice. Legal & General’s deadline to respond to the SAC is June 15, 2020. (Dkt. 334),

and its brief in support of its renewed motion to dismiss the SAC is June 30, 2020. Plaintiff shall

then have 45 days after the filing of such brief to file a response, and Legal & General shall have

30 days to file a reply.


                                                 -4-
     Case 8-18-08048-ast        Doc 405     Filed 07/14/20     Entered 07/15/20 08:12:47




       12.     Gabelli filed its partial motion to dismiss also on January 17, 2020, based on

Section 546(e) of the U.S. Bankruptcy Code and Fed. R. Civ. Pro. 12(b)(6). Pursuant to a

stipulation between the Plaintiff and Gabelli filed with the Court on January 31, 2020, the Court

adjourned the time to respond to Gabelli’s partial motion to dismiss until after the Court decided

the pending Personal Jurisdiction Motions. (Dkt. 327). Plaintiff shall respond to Gabelli’s motion

to dismiss at the same time it responds to Legal & General’s motion to dismiss pursuant to

Paragraph 10. Gabelli shall have 30 days to file a reply.

E.     The Parties’ Identification of Threshold Issues for the Court to Decide and the

Designation of “Bellwether” Motions

       13.     In the period after the briefing is completed on June 30, the parties will meet-and-

confer to identify the threshold issues that they propose the Court should decide before deciding

the remainder of the issues that have been briefed in the defendants’ motions to dismiss

(collectively, the “Threshold Issues”). The Threshold Issues will include, at minimum, any

remaining Conduit or Non-Transferee defenses, the Personal Jurisdiction defense, the application

of Section 546(e) of the U.S. Bankruptcy Code, Forum Non-Conveniens and failure to join

necessary parties The parties may also decide to designate additional defenses as Threshold Issues

to be decided by the Court before any other issues are decided.

       14.     If the parties cannot agree on the Threshold Issues, they will bring their dispute to

the Court to be resolved.

       15.     After the Threshold Issues have been identified (by agreement or otherwise),

Defendants will submit a table identifying each of the motions that raises a “Threshold Issue”

(including the relevant page numbers) and will also identify all other issues raised in each motion

which has been filed with the Court. .




                                                -5-
     Case 8-18-08048-ast          Doc 405    Filed 07/14/20     Entered 07/15/20 08:12:47




        16.     After the Court has decided all of the motions addressing the “Threshold Issues”,

the Existing Conduit Defendants and Existing Personal Jurisdiction Defendants who have not been

dismissed from the case will have 60 days to file a response to the SAC. In the case of defendants

who respond to the SAC by filing motions to dismiss, Plaintiff’s opposition brief will be due 45

days after the motion to dismiss has been filed, and the Defendants will reply will due 30 days

after the filing of Plaintiff’s response.

        17.     In addition, after deciding all of the motions addressing the “Threshold Issues,” the

Court shall schedule a status conference to address which remaining issues need to be addressed

in order to enable the Court to completely resolve all of motions to dismiss, including those issues

that were not previously designated as “Threshold Issues.”

        18.     The Plaintiff will continue to file Status Reports with the Court every sixty days

(60) and such Status Reports will identify any changes in status from the previous Status Report.

        19.     Service, when used in this Order, shall be deemed effective, without limitation, by

filing the referenced document on ECF in this adversary proceeding, or by email to the parties’

counsel of record listed on the electronic docket in this adversary proceeding.




                                                                ____________________________
 Dated: July 14, 2020                                                    Alan S. Trust
        Central Islip, New York                                 United States Bankruptcy Judge


                                                 -6-
